Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 06/17/2022 are accepted by Examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Non-elected claims 19-21 without traverse have been canceled.
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose an integrated structure for signal transmission, said integrated structure having a combination of a ganged waveguide component operable to transmit a signal, the ganged waveguide component comprising a top metal plate and a bottom metal plate, wherein the top metal plate and the bottom metal plate comprise recesses, wherein the top metal plate and the bottom metal plate are affixed together to create waveguide channels in alignment with the recesses; and a waveguide adapter affixed to a first end of the bottom plate of the ganged waveguide component and operable to conduct the signal to a tester, wherein the waveguide adapter is operable to thermally isolate the ganged waveguide component as recited in claim 1.  Claims 2-9 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a tester system having a combination of  a ganged waveguide component comprising a top metal plate and a bottom metal plate, wherein the top metal plate and the bottom metal plate comprise recesses, wherein the top metal plate and the bottom metal plate are affixed together to create waveguide channels that aligns with the recesses; a waveguide adapter affixed to a first end of the bottom plate of the ganged waveguide component and operable to conduct a test signal to a tester, wherein the waveguide adapter is operable to thermally isolate the ganged waveguide component; testing circuity operable to generate the test signal and communicatively coupled to the waveguide adapter; a printed circuit board communicatively coupled to a second end of the bottom metal plate of the ganged waveguide component; and a device under test (DUT) disposed on the printed circuit board, wherein the DUT is operable to receive the test signal from the testing circuitry as recited in claim 10. Claims 11-18 depend from allowed claim 10, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Glinder et al (Pat# 6,011,453) disclose Compact Wave Guide Arrangement And A Method For Producing It.
Lee et al (Pat# 10,381,707) disclose Multiple Waveguide Structure With Single Flange For Automatic Test Equipment For Semiconductor Testing.
Pan et al (Pat# 10,530,047) disclose Broadband Waveguide Launch Designs On Single Layer PCB.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867